Title: To Benjamin Franklin from Jane Collas, 9 January 1778
From: Collas, Jane
To: Franklin, Benjamin


My dear and ever Honord Uncle
Boston January 9th: 1778
Forgive me for dareing to incroch on one of you precious moments by obligeing you to read a trifeling letter from me, but as a number of letters will by Gods permition be handed to you by the Same person who brings this I cant help leting you know that this person is my Husband, whom I tenderly love and in whome all my hopes of happiness in this life are Senterd. Permit me to recommend him to your notice as prudent and industrious, and one whoes Heart never knew deceit. He has been unfortunot Extreemly So, not through any Misconduct, All who knows him will own, and I can give no other reason but his being conected with one of the most unhappy familyes that I ever knew.
Will you Sir add one more obligation to the enumerable, by giveing him your advice and any assistance he may need in his beausiness if he Should be so happy as to see you? I feel guilty while I am asking the favor, tho thousands perhaps who are allmost Strangers to you ar reaping those bennifits unasked from your benevolent disposition.
I have had the pleasure of Seeing my dear Mamma Since her return to Coventry. I hope if my dear Collas returns Safe I Shall be enabled to keep house, and be blessed in her company. At present I am obliged to leave all my friends and retier to country lodgings to save expences, a person must have a good income to be able to live in Town everything is so very dear. And I am lengthing out my Epissel and hindering you to no purpose. I will again beg pardon for this intrusion and hasten to Subscribe myself with the greatest respect your very affectionate and ever duityfull Niece
Jane Collas
 
Addressed: The Honorable Benjn: Franklin / Paris
